Name: Council Regulation (EEC) No 3640/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  production;  air and space transport
 Date Published: nan

 22. 12 . 92 Official Journal of the European Communities No L 375 /9 COUNCIL REGULATION (EEC) No 3640/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraft THE COUNCIL OF THE EUROPEAN COMMUNITIES, situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties for this products completely; Whereas the v decision for the suspension of these autonomous duties should be taken by the Community ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic From 1 January to 31 December 1993 , the autonomous Common Customs Tariff duties for the products listed in the Annex shall be totally suspended, provided that the said products are intended, on conditions to be determined by the competent authorities, for the construction, maintenance and repair of aircraft . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1992 . For the Council The President N. LAMONT No L 375 / 10 Official Journal of the European Communities 22 . 12 . 92 ANNEX List of products in respect of which Common Customs Tariff duties are totally suspended where such products are intended for the construction, maintenance and repair of aircraft of an unladen weight exceeding 2 000 kilograms Notes for the purpose of the following table: (a) Category A comprises aeroplanes of an unladen weight exceeding 15 000 kilograms other than those specified under (b); (b) Category B comprises aeroplanes of the following types: BAC 1-11 , Airbus, Concorde , Mercure and F 28 ; (c) Category C comprises aeroplanes and helicopters of an unladen weight exceeding 2 000 kilograms but not exceeding 15 000 kilograms . HS code CN code Description Aircraft concerned Category A Category B Category C 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades : ex 3813 00 00 Preparations and charges for fire-extinguishers of heading No 8424 All All All 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission , not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals : ex 3819 00 00  based on silicate or phosphoric esters All All All 3901 Polymers of ethylene , in primary forms: ex 3901 30 00  Ethylene-vinyl acetate copolymers, for cavity filling All All All ex 3901 90 00  Other , for cavity filling All All All 3902 Polymers of propylene or of other olefins, in primary forms: ex 3902 30 00  Propylene copolymers , for cavity filling All All All ex 3902 90 00  Other , for cavity filling All All All 3904 Polymers of vinyl chloride or of other halogenated olefins , in primary forms: ex 3904 10 00  Polyvinyl chloride , not mixed with any other substances , in the form of granules All All All ex 3904 21 00  Other polyvinyl chloride , non-plasticized , in the form of granules All All All ex 3904 22 00  Other polyvinyl chloride , plasticized, in the form of granules All All All ex 3904 40 00  Other vinyl chloride copolymers, for cavity filling All All All ex 3904 50 00  Vinylidene chloride copolymers , for cavity filling All All All ex 3904 69 00  Other fluoro-polymers , for cavity filling All All All ex 3904 90 00  Other , for cavity filling All All All 22. 12 . 92 Official Journal of the European Communities No L 375 / 11 HS code CN code Description Aircraft concerned Category A Category B Category C 3905 Polymers of vinyl acetate or of other vinyl esters , in primary forms; other vinyl polymers in primary forms: ex 3905 19 00  Other polymers of vinyl acetate, for cavity filling All All All ex 3905 90 00  Other, for cavity filling All All All 3911 Petroleum resins, coumarone-indene resins, polyterpenes, polysulphides , polysulphones and other products specified in ¢ note 3 to this chapter, not elsewhere specified or included , in primary forms : ex 391 1 10 00  Petroleum resins , coumarone, indene or coumarone-indene resins and polyterpenes, for cavity filling All All All ex 3911 90 90  Other , for cavity filling All All All 3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes , whether or not surface-forked but not otherwise worked , of plastics: 3916 10 00  Of polymers of ethylene All All All 3916 20 00  Of polymers of vinyl chloride All All All 3916 90 51  Of polymers of propylene All All All 3916 90 59  Of other addition polymerization products All All All 3917 Tubes , pipes and hoses , and fittings therefor (for example joints , elbows, flanges), of plastics: Tubes , pipes and hoses , rigid : Of polymers of ethylene: 3917 21 10  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked All All All 3917 21 99  Other All All All Of polymers of propylene: 3917 22 10  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked All All All 3917 22 99  Other All All All Of polymers of vinyl chloride: 3917 23 10  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked All All All 3917 23 99  Other All All All Of addition polymerization products: 3917 29 15  Seamless and of a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked All All All 3917 29 99  Other All All All No L 375 / 12 Official Journal of the European Communities 22. 12. 92 HS code CN code Description Aircraft concerned Category A Category B Category C 3910 Flexible tubes, pipes and hoses: (cont'd) 3917 31 90 _ other All All All 3917 32 31  Of polymers of ethylene All All All 3917 32 35  Of polymers of vinyl chloride All All All 3917 32 39  Of other addition polymerization products All All All 3917 39 15  Of addition polymerization products All All All 3918 All codes Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles; wall or ceiling coverings of plastics, as 'defined in note 9 to this chapter All All All 3919 Self-adhesive plates, sheets, film, foil , tape strip and other flat shapes, of plastics whether or not in rolls : In rolls of a width not exceeding 20 cm: 3919 10 51  Of polymers of vinyl chloride All All All 3919 10 59  Of other addition polymerization products All All All Other: 3919 90 50  Of addition polymerization products All All All 3920 Other plates, sheets , film , foil and strip , of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials : Of polymers of ethylene: Of a thickness not exceeding 0,10 mm: Of polyethylene having a specific gravity of: 3920 10 21  Less than 0,94 All All All 3920 10 29  0,94 or more All All All 392010 50  Other All All All 3920 10 90 Of polymers of ethylene of a thickness exceeding 0,10 mm All All All Of polymers of propylene: Of a thickness not exceeding 0,10 mm: 3920 20 21  Biaxially oriented All All All 3920 20 29  Other All All All Of a thickness exceeding 0,10 mm: 3920 20 90  Other All All All ex 3920 30 00  Of acrylonitrile-butadiene-styrene All All All Of polymers of vinyl chloride , rigid : 3920 41 11  Non-plasticized , of a thickness not exceeding 1 mm All All All 3920 41 19  Non-plasticized, of a thickness exceeding 1 mm All All All 3920 41 91  Plasticized , of a thickness not exceeding 1 mm All All All 3920 41 99  Plasticized , of a thickness exceeding 1 mm All All All 22 . 12 . 92 Official Journal of the European Communities No L 375 / 13 HS code CN code Description Aircraft concerned Category A Category B Category C Of polymers of vinyl chloride , flexible : 3920 42 11  Non-plasticized , of a thickness not exceeding 1 mm All All All 3920 42 19  Non-plasticized , of a thickness exceeding 1 mm All All All 3920 42 91  Plasticized , of a thickness not exceeding 1 mm All All All 3920 42 99  Plasticized , of a thickness exceeding 1 mm All All All Of other plastics : 3920 91 00  Of polyvinyl butyral All All All 3920 99 50  Of addition polymerization products All All All 3921 Other plates , sheets , film , foil and strip , of plastics : Cellular : ex 3921 11 00  Of acrylonitrile-butadiene-styrene All All All 3921 12 00  Of polymers of vinyl chloride All All All 3921 19 90  Of other plastics All All All Non-cellular : 3921 90 60  Of other addition polymerization products All All All 6815 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included : ex681510 00  Filters , washers and other articles of agglomerated carbon or of graphite All All All 7019 Glass fibres (including glass wool ) and articles thereof ( for example , yarn , woven fabrics ): ex 7019 31 00  Mats of low moisture-absorption capacity All All All ex 7019 32 00  Thin sheets (voiles) of low moisture-absorption capacity All All All ex 7019 39 00  Boards and similar non-woven products of low moisture-absorption capacity All All All 7304 Tubes , pipes and hollow profiles , seamless , of iron (other than cast iron) or steel : ex 7304 31 91  Tubes and pipes , ready for fitting , usable as hydraulic ex 7304 39 91 conduits or as conduits for fuel-oil or lubricants All All All ex 7304 41 90 ex 7304 49 91 ex 7304 51 19 ex 7304 51 91 ex 7304 59 31 ex 7304 59 39 ex 7304 59 91 ex 7304 90 90 No L 375 / 14 Official Journal of the European Communities 22. 12 . 92 HS code CN code Description Aircraft concerned Category A Category B Category C 7306 Other tubes, pipes and hollow profiles (for example , open seam or welded, riveted or similarly closed), of iron or steel : ex 7306 30 21  Tube? and pipes, ready for fitting, usable as hydraulic ex 7306 30 29 conduits or as conduits for fuel-oil or lubricants All All All ex 7306 30 71 ex 7306 30 78 ex 7306 40 91 ex 7306 40 99 ex 7306 50 91 ex 7306 50 99 ex 7306 60 90 ex 7306 90 00 7307 All codes with the Tube or pipe fittings (for example couplings , elbows , exception of sleeves), of iron (other than cast iron) or steel All All All 7307 11 10 to 7307 19 90 7311 Containers for compressed or liquefied gas , of iron or steel : ex 7311 0010  Seamless, of iron (other than cast iron) or steel , for pressurization All All All 7318 Screws, bolts , nuts , coach screws , screw hooks , rivets , cotters, cotter-pins, washers ( including spring washers) and similar articles, of iron or steel : Threaded articles: 7318 12 10  Wood screws, of stainless steel All All - All 7318 12 90  Other wood screws All All All 7318 13 00 ,  Screw hooks and screw rings All All All 7318 14 10  Self-tapping screws of stainless steel All All All 7318 14 91  Spaced-thread screws All All All 7318 14 99  Other All All All ex 7318 15 10  Other screws and bolts , whether or not with their nuts ex 7318 15 30 to or washers, other than self-locking bolts and nuts (of ex 7318 15 90 the type 'Hi-lok' All All All ex 7318 16 10 to  Nuts, other than self-locking nuts (of the type 'Hi-lok' ex 7318 16 99 All All All 7318 19 00  Other All All All 7318 21 00 to Non-threaded articles All All All 7318 29 00 7320 All codes Springs and leaves for springs , of iron or steel All All All 7325 Other cast articles of iron or steel : ex 7325 99 99  Collars , flanges and other devices for fixing, jointing, clamping or spacing All All All  Devices for cargo-storage and -clamping All All All  Balls used in freight-loading systems All All All 22 . 12 . 92 Official Journal of the European Communities No L 375 / 15 HS code CN code Description Aircraft concerned Category A Category B Category C 7326 Other articles of iron or steel : ex 7326 90 91 ex 7326 90 93 ex 7326 90 95 ex 7326 90 98  Collars, flanges and other devices for fixing, jointing, clamping or spacing All All All  Devices for cargo-storage and -clamping All All All  Balls used in freight-loading systems All All All 7604 Aluminium bars, rods and profiles : ex 7604 10 90  Profiles bearing a specific manufacture number All (*)   ex 7604 29 90 ex 7604 10 90  Conical profiles for reinforcing lateral rudders  Airbus  ex 7604 29 90 7606 All codes with the Aluminium plates, sheets and strip , of a thickness exception of exceeding 0,2 mm: 7606 12 10  Plates bearing a specific manufacture number All (*)   7608 Aluminium tubes and pipes : ex 7608 10 99  Tubes and pipes , ready for fitting, usable as hydraulic   ex 7608 20 30 conduits or as conduits for fuel-oil or lubricants All (*) ex 7608 20 99 7609 7609 00 00 Aluminium tube or pipe fittings ( for example , couplings , elbows, sleeves) All ( ! )   7613 ex 7613 00 00 Aluminium bottles for inflating escape-chutes  All  7616 Other articles of aluminium: ex 7616 10 00  ¢ Nails, tacks , staples (other than those of heading No 8305 ), screws , bolts , nuts , screw hooks , rivets , cotters , cotter-pins, washers and similar articles , other than self-locking bolts and nuts (of the type 'Hi-lok') All All All ex 7616 90 91  Collars, flanges and other devices for fixing jointing ,   ex 7616 90 99 clamping or spacing All (*) ex 7616 90 91  'Quick-change' apparatus for transforming passenger ex 7616 90 99 transport aeroplanes into goods transport aeroplanes All All All and vice versa ex 7616 90 99  Plates and sheets of variable thickness , obtained by lamination, of a width of 1 200 mm or more  F 28  8108 Titanium and articles thereof, including waste and scrap : ex 8108 90 70  Thin-walled tubes , ready for use in ventilation and air-conditioning systems  Airbus Mercure (*) (*) For maintenance and repair only. No L 375 / 16 Official Journal of the European Communities 22 . 12 . 92 HS code CN code Description Aircraft concerned Category A Category B Category C 8108 ex 8108 90 90  Bolts , nuts, screws, rivets and similar articles (cont'd) complying with US standards , other than self-locking bolts and nuts (of the type 'Hi-lok') All (*)   8308 Clasps , frames with clasps, buckles , buckle-clasps, hooks , eyes , eyelets and the like, of base metal , of a kind used for clothing, footwear, awnings, handbags , travel goods or other made up articles, tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : 8308 20 00  Tubular or bifurcated rivets All All All 8418 Refrigerators , freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading No 8415: 8418 99 10  Evaporators and condensers, excluding those for refrigerators of the household type All All All ex 8418 99 90  Parts of refrigerating equipment adapted to the air-conditioning system All All All 8421 Centrifuges , including centrifugal dryers; filtering or purifying machinery and apparatus , for liquids or gases: 8421 99 00  Parts of filtering or purifying machinery and apparatus, for liquids or gases All All All 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders; fire extinguishers , whether or not charged; spray-guns and similar appliances; steam or sand blasting machines and similar jet projecting machines : ex 8424 90 00  Parts of fire extinguishers All All All 8431 Parts suitable for use solely or principally with the machinery of hedaing Nos 8425 to 8430 : ex 8431 10 00  Parts of jacks All All All ex 8431 31 00  Parts of apparatus for fixing permanently in aeroplanes ex 8431 39 90 and used for loading, unloading and stowing freight All All All ex 8431 49 20 ex 8431 49 80 8473 Parts and accessories (other than covers , carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472 : ex 8473 30 10  Parts and accessories for computers of heading No ex 8473 30 90 8471 forming part of the navigation instruments or apparatus of Chapter 90 , used exclusively to carry out the calculations appropriate to such instruments or apparatus All All All (*) For maintenance and repair only . 22 . 12 . 92 No L 375 / 17Official Journal of the European Communities HS code CN code Description Aircraft concerned Category A Category B Category C 8481 Taps, cocks, valves and similar appliances for pipes , boiler shells , tanks , vats or the like, including pressure-reducing valves and thermostatically controlled valves : 8481 10 11  Pressure-reducing valves, of cast iron or steel All (*) F 28 All (*) 8481 10 19 8481 10 91  Other pressure-reducing valves All C 1 ) F 28 All ( 1 ) 8481 10 99 ex 8481 20 10  Isolating valves for thrust reversers All 0 ) Concorde ( J )  ex 8481 20 90 ex 8481 30 91 ex 8481 30 99 ex 8481 40 10 ex 8481 40 90 ex 8481 80 63 ex 8481 80 69 ex 8481 40 10  Valves used in air-conditioning and cabin ex 8481 40 90 pressurization systems All I 1 ) Airbus F 27 ( J ) ex 8481 80 63 Mercure ( J ) ex 8481 80 69 F 28 ex 8481 80 99 ex 8481 40 10  Valves used in the fire-control system All ( J ) Airbus  ex 8481 40 90 Mercure 0 ) ex 8481 80 63 F 28 ex 8481 80 69 ex 8481 80 99 ex 8481 80 63  Valves used in the water-circulation system All ( 1 ) Airbus  ex 8481 80 69 Mercure (*) ex 8481 80 81 F 28 ex 8481 80 85 ex 8481 80 87 ex 8481 80 99 84812010  Other All (!)   8481 20 90 8481 30 10 8481 30 91 8481 30 99 8481 40 10 8481 40 90 8481 80 11 8481 80 19 8481 80 63 8481 80 69 8481 80 73 8481 80 79 8481 80 81 8481 80 85 8481 80 87 8481 80 99 8481 90 00  Parts All All All 8485 Machinery parts, not containing electrical connectors , insulators, coils , contacts or other electrical features , not specified or included elsewhere in this chapter : 8485 90 10 to  Other machinery parts All All All 8485 90 90 ( 1 ) For maintenance and repair only. No L 375 / 18 Official Journal of the European Communities 22 . 12 . 92 HS code CN code Description Aircraft concerned Category A Category B Category C 8501 Electric motors and generators (excluding generating sets): 8501 1010  Synchronous motors of an output not exceeding 18 W All All All 8501 10 91  Other motors of an output of less than 750 W or of an 8501 10 93 output exceeding 150 kW All All All 8501 10 99 ex 8501 20 90 ex 8501 31 90 ex 8501 33 99 ex 8501 40 91 ex 8501 40 99 ex 8501 51 90 ex 8501 53 92 8501 53 94 8501 53 99 8503 All codes Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 All All All 8504 ' Electrical transformers, static converters ( for example rectifiers) and inductors: 8504 9011 Parts of tranformers , static converters and inductors All All All 8504 90 19 8504 90 90 8505 All codes Electro-magnets, permanent magnets and articles intended to become permanent magnets after magnetization ; electro-magnetic or permanent magnet chucks , clamps and similar holding devices; electro-magnetic couplings , clutches and brakes; electro-magnetic lifting heads All All All 8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example , ignition magnetos , magneto-dynamos, ignition coils , sparking plugs and glow plugs, starter motors); generators (for example , dynamos , alternators) and cut-outs of a kind used in conjunction with such engines: 851190 00  Parts All All All 8516 Electric instantaneous or storage water heaters and immersion heaters; electric space heating apparatus and soil heating apparatus; electro-thermic hair-dressing apparatus (for example, hair dryers , hair curlers , curling tong heaters) and hand dryers; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes; electric heating resistors , other than those of heading No 8545 : ex 8516 90 00  Parts of heaters for aircraft and for wing surfaces , mounted on propeller aeroplanes All All All 22 . 12 . 92 Official Journal of the European Communities No L 375 / IS HS code CN code Description Aircraft concerned Category A Category B Category C 8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; headphones, earphones and combined microphone/ speaker sets; audio-frequency electric amplifiers ; electric sound amplifier sets : 8518 90 00  Parts All All All 8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device: ex 8519 91 99  Music reproducers and automatic announcers All All All ex 8519 99 90 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner: ex 8521 90 00  Video recording or reproducing apparatus , other than magnetic tape-type All All All 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 : ex 8522 90 91  Parts and accessories of cockpit voice-recorders All All All ex 8522 90 99 ex 8522 90 91  Parts and accessories for music reproducers and ex 8522 90 99 automatic announcers All All All 8528 Television receivers (including video monitors and video projectors), whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus: ex 8528 10 14  Video projector consisting of three cathode-ray tubes , ex 8528 10 16 each with a lens All All All ex 8528 10 18 8529 Parts suitable for use solely or principally with apparatus of heading Nos 8525 to 8528 : ex 8529 90 70  Other : ex 8529 90 98 of other transmitter-receivers excluding VHF radio communication transmitter-receivers complying with standard ARINC 566 A, and on-board intercommunication systems complying with standard ARINC 306 or 412 of receivers excluding radio-broadcasting or television apparatus and receivers for selective calling equipment (SELCAL) complying with standard ARINC 531 or 596 Other, excluding receivers for OMEGA radio navigation systems complying with standard ARINC 580 or 599 All All All 8531 Electric sound or visual signalling apparatus (for example , bells , sirens , indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530: 8531 90 00 - Parts All All All No L 375 / 20 Official Journal of the European Communities 22 . 12 . 92 HS code CN code Description Aircraft concerned Category A Category B Category C 8532 All codes Electrical capacitors, fixed , variable or adjustable (pre-set) All All All 8533 All codes Electrical resistors ( including rheostats and potentiometers), other than heating resistors All All All 8534 All codes Printed circuits All All All 8535 All codes Electrical apparatus for switching or protecting electrical circuits , or for making connections to or in electrical circuits (for example, switches, fuses, lightning arrestors , voltage limiters , surge suppressors, plugs , junction boxes), for a voltage exceeding 1 000 V All All All 8536 All codes Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example switches , relays , fuses , surge suppressors , plugs , sockets , lamp-holders , junction boxes), for a voltage not exceeding 1 000 V All All All 8537 All codes Boards, panels (including numerical control panels), consoles, desks , cabinets and other bases , equipped with two or more apparatus of heading No 8535 or 8536 , for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90 , other than switching apparatus of heading No 8517 All All All 8538 All codes Parts suitable for use solely or principally with the apparatus of heading Nos 8535 , 8536 or 8537 All All All 8539 Electric filament or discharge lamps, including sealed-beam lamp units and ultraviolet or infra-red lamps; arc-lamps : ex 8539 21 91  Filament lamps for lighting All All All ex 8539 21 99 ex 8539 22 10 ex 8539 22 90 ex 8539 29 91 ex 8539 29 99 ex 8539 31 10  Discharge lamps and tubes for lighting , including dual ex 8539 31 90 lamps and tubes All All All ex 8539 39 10 ex 8539 39 90 8540 All codes Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes , mercury arc rectifying valves and tubes , cathode-ray tubes , television camera tubes) All All All 22 . 12 . 92 Official Journal of the European Communities No L 375 /21 HS code CN code Description Aircraft concerned Category A Category B Category C 8541 Diodes, transistors and similar semiconductor devices ; photosensitive semiconductor devices , including photovoltaic cells whether or not assembled in modules or made up into panels; light-emitting diodes ; mounted piezo-electric crystals : 8541 40 91  Solar cells whether or not assembled in modules or made up into panels All All All 8541 40 93  Photodiodes , phototransistors, photothyristors and photocouples All All All 8541 40 99  Other photosensitive semiconductor devices , other than light-emitting diodes All All All 8541 60 00  Mounted piezo-electric crystals All All All 8543 Electrical machines and apparatus , having individual functions, not specified or included elsewhere in this chapter : ex 8543 80 80  Engine-pressure indicators All All All 8548 8548 00 00 Electrical parts of machinery or apparatus , not specified or included elsewhere in this chapter All All All 9007 Cinematographic cameras and projectors , whether or not incorporating sound recording or reproducing apparatus : 9007 21 00  Projectors All All All 9007 29 00 9007 92 00  Parts and accessories for projectors All All All 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological , meteorological or geophysical instruments and appliances , excluding compasses; rangefinders: 90151010  Electronic rangefinders All All All 9015 10 90  Other rangefinders All All All ex 9015 80 11  Electronic meteorological instruments and apparatus All All All ex 9015 80 93  Non-electronic meteorological instruments and rangefinders All All All ex 9015 90 00  Parts for meteorological instruments and rangefinders All All All 9020 Other breathing appliances and gas masks , excluding protective masks having neither mechanical parts nor replaceable filters : ex 9020 00 90  Parts of breathing appliances and gas masks All All All 9107 Time switches, with clock or watch movement or with synchronous motor: ex 9107 00 00  Time switches with clock or watch movement , used in automatic systems All All All 22 . 12 . 92No L 375 /22 Official Journal of the European Communities HS code CN code Description Aircraft concerned Category A Category B Category C 9110 Complete watch or clock movements , unassembled or partly assembled (movement sets ); incomplete watch or clock movements, assembled ; rough watch or clock movements : ex 9110 12 00  Incomplete watch or clock movements , assembled , used ex 9110 90 00 in automatic systems All All All 9114 All codes Other clock or watch parts All All All 9401 Seats (other than those of heading No 9402), whether or not convertible into beds , and parts thereof: ex 9401 10 90  Leather-covered seats, specially-designed for the crew All All All ex 9401 90 10  Parts of seats specially-designed for the crew All All All